Citation Nr: 1647021	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared at a videoconference at the RO in January 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in April 2012, January 2015, and May 2016.  In each instance the Veteran's claim was remanded for further development.  The requested development has been substantially completed and the case has now returned to the Board.

FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to a disease, injury, or event in service nor was his hypertension manifested to a compensable degree within one year of discharge from service. 

2.  The Veteran's hypertension is not due to or aggravated by his service-connected disabilities, to include diabetes mellitus type 2. 


CONCLUSION OF LAW

The criteria for service connection for a hypertension disability have not been met, and service connection cannot be awarded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in May 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ), to schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension was aggravated by any service-connected disability, to include diabetes mellitus and peripheral neuropathy.  The Veteran was afforded a VA examination in May 2016.  As discussed in more detail below, the examination and accompanying opinion were adequate, and the Veteran's claim was readjudicated in a June 2016 SSOC.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)



Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in November 2008 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records (STRs) and VA medical records are associated with the Veteran's claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded VA examinations September 2007, April 2012, August 2014, June 2015, and May 2016 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While no one examination answered all the questions necessary for the Board to adjudicate the claim, the examinations collectively provide a complete picture of the nature and etiology of the Veteran's hypertension, including whether it was incurred in service, whether it was caused by any service-connected disabilities, and whether it was aggravated beyond its natural course by any service-connected disabilities.  The examiners provided the Veteran with in-person examinations, noted the Veteran's lay testimony, and considered the Veteran's medical records during and after his active service.  The examinations collectively satisfy the VA's duty to assist the Veteran with an examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in January 2012.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with hypertension within one year of service and therefore the weight of the evidence demonstrates that hypertension was not manifest to a compensable degree within one year after separation from service.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here, the evidence establishes that the Veteran has the diagnosis of hypertension.  It was first noted in the medical records in April 2007.  Subsequent medical records and the VA examinations have confirmed the diagnosis.  Therefore, the evidence establishes that the Veteran has a current disability of hypertension. 

The evidence does not establish an event, injury, or disease in- service related to the Veteran's hypertension.  The Veteran has not claimed that there was an in-service incurrence of hypertension, nor has he identified an event, injury, or disease related to his hypertension that occurred while he was in service.  The Veteran's STRs are silent to any diagnosis of hypertension.  As noted above, there was no diagnosis until 2007, which was many years after the Veteran was discharged.  The May 2016 VA examiner also noted the lack of any medical findings consistent with hypertension in the Veteran's STRs.  The examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by an in-service injury, event, or illness.  As the examiner is a trained medical professional, she is competent to draw such a conclusion.  Further, her conclusion is consistent with the evidence of record, and thus is given great weight.  Therefore, the preponderance of the evidence is against finding direct service connection because there was not an event, injury, or disease in service related to the Veteran's hypertension.

With regard to secondary service connection, the Veteran is service-connected for diabetes mellitus and peripheral neuropathy.  The Veteran claims that his hypertension is secondary to or aggravated by his diabetes mellitus.  The record does not reflect that the Veteran has any specialized medical training or experience with regard to this condition.  Therefore, he is not competent to draw such a conclusion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

Additionally, the September 2007 and April 2012 VA examiners have opined that the Veteran's hypertension is less likely than not secondary to his service-connected disabilities.  The September 2007 examiner's opinion was found to be incomplete in the April 2012 Board remand because the dates were unclear as to when the Veteran's hypertension and diabetes had their onsets.  The April 2012 VA examiner was asked to clarify the issue.  The April 2012 examiner noted that the Veteran was diagnosed with diabetes and pre-hypertension in February 2007 and supported the opinion, noting the Veteran's medical records around the time of the Veteran's diagnosis of hypertension indicated that the Veteran had a history of smoking, that he was not staying away from salty foods, and that he did not have any kidney problems related to diabetes.  Instead of being related to the Veteran's diabetes, the examiner concluded that the Veteran's hypertension was influenced by his obesity, diet of salty foods, and smoking history.  This opinion and rationale are consistent with the medical records which indicated the problems identified as influencing his hypertension were present before the diagnosis of diabetes mellitus.  Further, both examiners came to the same conclusion based on review of the medical evidence.  Thus the opinion of the April 2012 examiner is given great weight on this issue. 

The Veteran's representative has asserted that based on evidence in the C&P medical EPSS system and a substantial amount of research studies that the Veteran's hypertension is most likely secondary to his service-connected disabilities, particularly his diabetes mellitus.  There is no evidence presented to suggest that the Veteran's representative is competent to draw such a conclusion.  Further, the representative does not identify any particular study or source in the argument that stands for the asserted proposition or that could be evaluated for its competency and credibility.  Therefore, this argument is given no weight.  

The Veteran's representative argues that the VA examiner failed to consider all material evidence because the examiner only considered the factors of obesity, age, and active tobacco dependence at the time of the diagnosis, but did not consider the effect of the Veteran's service-connected disabilities.  This is not an accurate statement.  The rationale provide for the opinion on secondary service connection in the April 2012 examination report noted and considered the Veteran's service-connected diabetes mellitus along with the other factors, which predated the Veteran's diabetes mellitus.  Thus this argument is given no weight. 

Therefore, a preponderance of the competent and credible evidence is against finding the Veteran's hypertension is secondary to his service-connected disabilities, to include diabetes mellitus. 

Finally, the Board has considered whether the Veteran's condition was aggravated by his service-connected conditions, to include diabetes mellitus.  The May 2016 VA examiner was asked to opine on aggravation because the Veteran's medical records had indicated that his medication had increased, which may have indicated aggravation.  The examiner reviewed the Veteran's treatment records and concluded that while the Veteran's hypertension is currently manifested to a greater degree than when diagnosed in 2007, it is less likely than not that it has progressed beyond its natural progression due to service-connected diabetes mellitus.  The examiner's rationale was thorough and considered the multitude of possible causes and compared them to the Veteran's medical history.  She concluded that there was no medical evidence that the Veteran's hypertension had been aggravated by the Veteran's service connected diabetes and is likely related to the his gender, age, obesity, tobacco history, and anxiety.  The Board assigns great weight to the opinion because of the thoroughness of the rationale and consistency with the medical record. 

The Veteran's representative has argued that the C&P Medical EPSS system research indicates that a chronic associated complication of diabetes mellitus is hypertension.  The Veteran does not provide an actual source of this information.  However, the May 2016 examiner cited to a source that indicated that diabetes mellitus may be a cause of hypertension.  The examiner considered that information in reaching her conclusion that in the Veteran's case, his hypertension was less likely than not aggravated by his diabetes mellitus taking into account the timing of the diagnosis with the other risk factors.  Therefore, the argument that the uncited research was disregarded is given no weight. 

Therefore the preponderance of the evidence is against finding the Veteran's hypertension is service connected either by direct or secondary basis or due to aggravation. 


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


